A writ of certiorari is sought to review two resolutions of the City of Jersey City. One resolution was passed June 3d 1941; the other June 17th, 1941. The legislature of the state had before it bills to compose and compromise the taxes of certain railroads operating in this state. The government of Jersey City regarded the proposed legislation as disadvantageous to the interests of its citizens. It expended the money in order to present its views to the voters.
The questioned legislation became law July 22d 1941. Before the propriety of the advertising was questioned many of the bills incurred had been paid. All have now been paid. Courts do not disturb, by certiorari, a resolution where unquestioned services rendered to a municipality have been paid for. Bowne
v. Logan, 43 N.J.L. 421; McKevitt v. Hoboken, 45 Id.482.
Diligence is necessary where other interests are affected.Berryman v. Little, 49 N.J.L. 182; Penwarden v.Dunellen, 50 Id. 565; Cunningham v. Merchantville, 61Id. 466. The advertisement stated that they were paid for by the city. It was certainly too late after the publications had been made *Page 317 
to question the act. Whitney Glass Works v. Glassboro, 79Id. 352. Certainly, certiorari is never awarded where private injury will result. Daniel B. Frazier Co. v. Harvey Cedars,111 Id. 163.
The proposed legislation was thought to seriously affect the financial life of the city. Municipal officers have a broad discretion in promoting the welfare of their communities. This is not a case of private profit, as in Loudenslager v. AtlanticCity, 80 N.J.L. 658; affirmed, 82 Id. 530; Zeller v.Guttenberg, 81 Id. 305. In this case, a public question of local interest was before the legislature. The precise manner in which the local authority should present its views rests in the sound discretion of its officials. Courts cannot control the form of public expression. There is a remedy for spoken or written words, if defamatory, but the remedy is not by certiorari.
We have carefully examined the other matters argued and find no reason to review the same since the advertising has been paid for.
The writ will be denied.